Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record fails to teach a digital imaging apparatus for imaging the head region of a patient comprising a rotatory arm with a adjustment means for varying the distance between an x-ray source and sensor and among other feature, a collision detection means connected with a control unit for detecting possible collision of the source and/or the sensor. Independent claim 1 defines a digital imaging apparatus with this particular combination. Dependent claims 2-17 are allowable for depending on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Claim 29 in Eberhard et al (US 2005/0133706 A1) defines an imaging system with the ability to vary the distance between the radiation source and the detector. However, it does not mention a collision detector. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884